Citation Nr: 1823417	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  15-37 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to service connection for degenerative joint disease (DJD) of the right hip disability (claimed as right hip pain) as secondary to service-connected DJD of the left hip.

2. Entitlement to an increased disability rating for service-connected degenerative joint disease of the left hip in excess of 20 percent prior to September 16, 2014, and in excess of 30 percent from November 1, 2015.

3. Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Michael Eisenberg, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to May 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland. 

In January 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) sitting in Washington DC. A transcript of the hearing is before the Board. 

Additionally, in October 2013, the Veteran testified before a Decision Review Officer (DRO) at an informal conference at the RO in Baltimore, Maryland. A record of that informal conference is also of record.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part and parcel of an increased rating claim when such claim is raised by the record. At the October 2013 hearing, the Veteran testified that he is no longer working as a result of his service-connected left hip disability. In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending increased rating claim and has accordingly listed the raised TDIU claim as an issue.


The Board notes that although the issue of entitlement to an increased rating for service-connected degenerative joint disease of the left hip was not addressed in the initial Statement of the Case (SOC) Dated December 2013 or the second SOC dated August 2015, because it was a subject of the October 2013 and was listed on the November 2015 Form 8, Certification of Appeal to the Board, the Board has assumed jurisdiction of this issue. Percy v. Shinseki, 23 Vet. App. 37 (2009). Moreover, the Board notes that the issue of entitlement to an increased rating for service-connected degenerative joint disease of the left hip was discussed during the January 2017 hearing. 

The issues of entitlement to an increased rating for service-connected degenerative joint disease of the left hip, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the Veteran's DJD of the right hip disability is aggravated by the Veteran's service-connected left hip disability.


CONCLUSION OF LAW

The criteria for service connection for a right hip disability have been met. 38 U.S.C. §§ 1110, 1154(a), (b), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist (VCAA)

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). As discussed in more detail below, sufficient evidence is of record to grant the Veteran's claim. Thus, any errors in complying with the notice or assistance requirements with respect to this matter are moot.

II. Analysis

In general, service connection may be granted for disability or injury incurred in, or aggravated by, active military service. See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017). In order to establish service connection for a claimed disorder, there must be (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999). Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes that it was incurred in active service. See 38 C.F.R. § 3.303 (d) (2017); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

A disability can be service-connected on a secondary basis if proximately due to, or the result of, a service-connected condition. See 38 C.F.R. § 3.310 (a) (2017). In order to establish entitlement to service connection on a secondary basis, there must be (1) a current disability; (2) a service-connected disability; and (3) a nexus between the service-connected disability and the current disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998). Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable. 38 C.F.R. § 3.310 (a) (2015); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The determination of whether the requirements of service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant. See 38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 3.102, 4.3 (2017). A claimant need only demonstrate an approximate balance of positive and negative evidence in order to prevail. See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). For a claim to be denied on the merits, a preponderance of the evidence must be against the claim. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran seeks service connection for his right hip disability secondary to his service-connected left hip disability. After a review of the matters, the Board grants service connection for his right hip disability on a secondary basis.

As to the first element of entitlement to service connection on a secondary basis, the Veteran has a current disability, having been diagnosed with osteoarthritis. See, e.g., March 2010. Therefore, the first element of service connection has been met.

As to the second element of entitlement to service connection on a secondary basis, a service-connected disability, the Veteran is currently service connected for a left hip disability.

Last, as for the third element of entitlement to service connection on a secondary basis, a nexus between the service-connected disability and the current disability, the Board finds that, resolving reasonable doubt in favor of the Veteran, his right hip disability has been permanently aggravated by his service-connected left hip disability.

The Board must observe that the extent of aggravation has not been established by a baseline of disability prior to aggravation and that, pursuant to 38 C.F.R. § 3.310 (b), "VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence." In the instant case, the Boards finds that the evidence is at least in equipoise as to whether or not the Veteran's right hip disability has been aggravated by his service-connected left hip disability. 

The Veteran asserts that his service-connected left hip disability has caused him to put weight on his right hip, aggravating his right hip DJD. At the March 2010 VA examination, the Veteran reported that over the years due to left hip pain he bears more weight on his right hip and now notes right hip pain. The VA examiner reported that a weight-bearing joint was affected, with an antalgic gait. 

In a September 2010 private treatment record, S. D. W., M.D., stated that the Veteran has right hip pain with moderate osteoarthritis. The private physician opined to the following: "Based on my evaluation of the patient and the history of the onset and progression of his symptoms given to me by the patient, I believe that it is more likely than not that the right hip symptoms and degenerative changes were aggravated by the condition of the left hip."

Of record is also a private treatment record from J. F. W., M.D., which states that "it is more likely than not that the hip arthritis on both right and left is service connected."

The Board notes that the Veteran was afforded a VA examination in September 2010. The VA examiner found that it is less likely than not that the Veteran's right hip condition is related to or secondary to his service-connected left hip condition. The VA examiner relied on there being no right hip condition in the Veteran's service treatment records. However, while service treatment records are to be taken into consideration and reviewed by examiners, the absence of documented treatment in service is not fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993). Additionally, the VA examiner supported his opinion by stating that the medical records do not include any documented objective findings indicating that there was significant pressure being transferred from left hip to his right hip. However, the Board does not find this medical opinion to be probative, as the VA examiner did not discuss the private medical opinion of record, and the VA examiner did not discuss the March 2010 VA examiner's report of the Veteran's antalgic gait. Therefore, the Board does not afford the September 2010 VA examiner's negative opinion probative value.

Similarly, the Board notes that the Veteran was afforded a VA examination in October 2013. The VA examiner opined that the Veteran's right hip disability was less likely than not proximately due to or the result of the Veteran's service-connected left hip disability. The VA examiner supported his opinion by stating that the Veteran did not experience pain in the right hip until 2007, 19 years after separating from service. However, again, the Board is reminded that the absence of documented treatment in service is not fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993). Moreover, the VA examiner stated that "[t]he right hip was reportedly even worse than the left hip symptom-wise . . . . If the right hip [osteoarthritis] evolved from favoring the left hip it is unlikely the right hop would have been more advanced and symptomatic than the joint it was favoring." However, again, the Board affords the VA examiner's little probative weight because the VA examiner did not discuss the private positive medical opinion of record, and the VA examiner did not discuss the March 2010 VA examiner's report of the Veteran's antalgic gait. Therefore, once again the Board does not afford the VA examiner's negative opinion probative value.

Thus, although the Board considers the October 2013 and September 2010 VA examiner's opinions, the Board finds the Veteran's assertions of uneven weight-bearing combined with the positive private medical opinions to be probative. Given that the private medical opinions are from his treating physicians and supported by medical knowledge that is supported by medical and lay evidence in the Veteran's file, the Board finds that the evidence is at least in equipoise as to whether the Veteran's right hip disability has been aggravated by his service-connected generalized left hip disability.

The Board notes, however, that the extent of aggravation is a rating consideration for the RO in assigning a disability rating. See generally 38 C.F.R. § 4.22. Furthermore, applicable case law precedent instructs that, if the degree of impairment from disease attributable to service-connected versus nonservice-connected disease cannot be medically ascertained, VA must consider the whole of the impairment as service connected. Mittleider v. West, 11 Vet. App. 181 (1998).

Thus, the Board resolves reasonable doubt in favor of the Veteran by finding that his diagnosed right hip DJD has been permanently aggravated by his service-connected left hip disability. 38 U.S.C. § 5107 (b). The claim of entitlement to service connection for DJD of the right hip disability (claimed as right hip pain) as secondary to service-connected DJD of the left hip, therefore, is granted.

ORDER

Entitlement to service connection for degenerative joint disease (DJD) of the right hip disability (claimed as right hip pain) as secondary to service-connected DJD of the left hip is granted.


REMAND

At the January 2017 hearing, the Veteran testified that his left hip disability has worsened, with severe scar tissue, pain, and stiffness. The Veteran was last afforded a VA examination of his left hip in September 2013. The VA examiner noted the Veteran's scar, but indicated that the scar was not painful or unstable. Therefore, because the Veteran asserts a worsening of his condition, the Board remands this matter for an additional VA examination to report the current nature and severity of the Veteran's disability. 

Such examination must be in compliance with Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016) and include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and if possible, with range of motion measurements of the opposite undamaged joint. Additionally, should the Veteran report flare ups of his disability, the examiner is asked to provide an opinion as to additional functional loss during flare-ups of the musculoskeletal disability, pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995). Should the examiner state that he or she is unable to offer such an opinion without resorting to speculation based on the fact that the examination was not performed during a flare, the examiner is directed to do all that reasonably should be done to become informed before concluding that a requested opinion cannot be provided without resorting to speculation, to include ascertaining adequate information-i.e. frequency, duration, characteristics, severity, or functional loss-regarding his flares by alternative means. Sharp v. Shulkin, No. 16-1385 (Vet. App. September 6, 2017).

Moreover, the Board notes that the hearing before the undersigned VLJ, the Veteran testified that he applied for disability benefits with the Social Security Administration (SSA). Therefore, upon remand, the Board also directs the RO to obtain the Veteran's Social Security Administration records. 

Finally, the Board remands the issue of TDIU. A request for TDIU, even when expressly raised by a Veteran, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). The Veteran's claim for an increased disability rating for a service-connected left hip disability is intertwined with and includes consideration of whether TDIU is warranted under the provisions of 38 C.F.R. § 4.16 (a) (2017). Thus, the issue of entitlement to a TDIU is inextricably intertwined with the increased rating contained within this remand, and the Board defers ruling on this matter. See Harris, 1 Vet. App. at 180 (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain all unassociated SSA records. See January 2017 hearing transcript (noting that the Veteran filed for SSA benefits).

2. Provide the Veteran and his attorney with a complete copy of the Veteran's claims file. See January 2017 hearing transcript.

3. After the above has been completed, the RO should schedule appropriate VA examination to determine the current severity and symptomatology of the Veteran's service-connected left hip disability, to include any associated scar.

The claims folder and this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken. 

For all examinations provided, the examiner is to specifically test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint(s) in question and any paired joint(s). See Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner is to note a full and complete history of the Veteran's symptoms, to include symptoms associated with any flare-ups. Provide an opinion as to additional functional loss during flare-ups of the musculoskeletal disability, pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995). Should the examiner state that he or she is unable to offer such an opinion without resorting to speculation based on the fact that the examination was not performed during a flare, the examiner is directed to ascertaining information as to the frequency, duration, characteristics, severity, or functional loss. Sharp v. Shulkin, No. 16-1385 (Vet. App. September 6, 2017).
4.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claim. Upon readjudication, consider whether a separate rating for the Veteran's scar associated with his left hip disability is deemed warranted. Also, readjudicate the issue of entitlement to a TDIU, with consideration of referral to the Director, Compensation Service for extra-schedular consideration of a TDIU, if appropriate. 

5. If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


